Citation Nr: 0903326	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-17 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971 and from September 2001 to June 2002.

In a rating decision dated in January 1984, the Regional 
Office (RO) denied the veteran's claim for service connection 
for bilateral hearing loss.  He was notified of this 
determination and of his right to appeal by a letter dated 
the following month, but a timely appeal was not received.  
Recently, he has sought to reopen this claim.  By rating 
action dated in November 2006, the RO concluded that new and 
material evidence had not been submitted, and the veteran's 
claim for service connection for bilateral hearing loss 
remained denied.  He filed a timely appeal to the Board of 
Veterans' Appeals (Board).

The issue of entitlement to service connection for bilateral 
hearing loss on the merits is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  An unappealed January 1984 determination denied service 
connection for bilateral hearing loss because it was not 
shown to be related to service.

2.  The evidence added to the record since the January 1984 
determination includes evidence which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for bilateral hearing loss.




CONCLUSIONS OF LAW

1.  The RO's decision of January 1984, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a) (2007), 20.302, 20.1103 (2008).

2.  The evidence received since the January 1984 rating 
decision is new and material, and the appellant's claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran's claim for 
service connection for bilateral hearing loss was previously 
denied in a January 1984 rating action.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the Court cases regarding finality, the additional evidence 
submitted since that determination.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO originally denied the veteran's claim for service 
connection for bilateral hearing loss in January 1984 on the 
basis that there was no indication during service or for many 
years thereafter of a hearing loss.  He did not appeal that 
decision and it became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2008).

The evidence of record at the time of the January 1984 
determination consisted of the service treatment records and 
the report of a VA examination.  The service treatment 
records reveal that when he was seen in November 1970, the 
veteran related that he had been on a gun mount without ear 
plugs and had bleeding from his left ear.  An examination 
demonstrated a perforation of each tympanic membrane.  He was 
seen in follow-up for about one month and it was reported in 
January 1971 that the ears were healing well.  The Board 
notes that there was no reference to any problems with the 
veteran's hearing.  An audiometric test on the separation 
examination in September 1971 disclosed that the hearing 
threshold levels in decibels in the right ear were 20, 15, 
10, 10 and 10 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 10, 10, 10, 10 
and 10.  

On VA examination in November 1983, the veteran asserted that 
his wife had noticed a hearing loss about three years 
earlier.  He described that during war games in service, he 
had bleeding from both ears after firing anti-aircraft guns, 
and that this was associated with a bilateral hearing loss.  
He stated that he had a gradual return of hearing after about 
three days.  Audiometric tests revealed a sensorineural 
hearing loss in each ear.  

The evidence received since the January 1984 decision 
includes VA outpatient treatment records, reserve service 
treatment records, service treatment records from his period 
of active duty from September 2001 to June 2002, a private 
audiometric report, and a March 2008 VA examination report.  

On a May 1987 report of medical history for the Reserves, the 
veteran indicated that he had noticed a hearing loss in 
"1972" following duty on the firing range.  Whispered voice 
and spoken voice hearing tests at that time were 15/15, 
bilaterally.  A May 1988 report of medical history shows that 
the veteran reported a temporary hearing loss in 1971.  He 
stated that it resolved without sequelae.  

VA outpatient treatment records show that the veteran was 
seen in January 1996 and reported that his hearing had been 
deteriorating over the last few years, and that he had been 
advised two years earlier to get hearing aids.  In March 
1996, he stated that he his hearing had been a problem since 
service when had had been exposed to loud gun blasts which 
resulted in bleeding from his ears.  

A reserve service audiogram in September 1996 revealed 
puretone thresholds of 35, 20, 50, 60 and 60 decibels at 500 
to 4000 Hertz in the right ear, and 30, 25, 40, 65, and 65 
decibels in the left ear at those same frequencies.  His 
active duty entrance examination in September 2001 noted the 
veteran had bilateral hearing loss with hearing aids for five 
years.  

The veteran was afforded a VA audiological examination in 
March 2008.  Audiometric testing revealed puretone thresholds 
of 30, 35, 70, 70, and 75 decibels at 500 to 4000 Hertz in 
the right ear, and 30, 40, 70, 70 and 75 decibels in the left 
ear at those same frequencies.  

Upon review of the evidence, the Board finds that the 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  In this regard, the veteran has had an 
additional period of active duty from 2001 to 2002, and his 
2008 audiogram results are slightly worse in some frequencies 
than those conducted on a 1996 audiogram.  Thus, the Board 
will resolve all doubt in the veteran's favor and find that 
the evidence is new and material sufficient to reopen the 
claim.  

ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened, and to this extent only the appeal is granted.


REMAND

While the 2008 VA examination provided an opinion as to 
whether the veteran's hearing loss was related to his first 
period of active duty, no opinion was requested as to whether 
the veteran's period of active duty from September 2001 to 
June 2002 aggravated his preexisting hearing loss beyond 
normal progress of the disorder.  Thus, remand for an opinion 
on such question is necessary.

Accordingly, the appeal is REMANDED for the following:

1.  The veteran's claims file should be 
forwarded to an appropriate specialist 
for an opinion as to whether the 
veteran's pre-existing hearing loss was 
permanently worsened beyond normal 
progress by his active duty service from 
September 2001 to June 2002.  The 
examiner should provide a rationale for 
any opinion rendered.  If an examination 
of the veteran is deemed necessary to 
render the requested opinion, such should 
be authorized.

2.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


